Case 0:19-cv-61289-RKA Document 11 Entered on FLSD Docket 06/06/2019 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-61289-CIV-ALTMAN/Hunt

  YESICA PERAZA,

          Plaintiff,
  v.

  SECOND ROUND SUB, LLC, et al.,

        Defendants.
  ________________________________/

                          NOTICE OF COURT PRACTICE IN CASES
                       WITH MULTIPLE PLAINTIFFS OR DEFENDANTS

          THIS CAUSE came before the Court upon a sua sponte review of the record. To better

  manage the orderly progress of the case, the Court ORDERS that multiple Plaintiffs or Defendants

  shall file their motions and responses jointly, unless there are clear conflicts of position. If conflicts

  of position exist, the co-Plaintiffs or co-Defendants shall file a Motion for Leave to File Separate

  Motions or Responses, in which they will describe what those conflicts are. If the co-Plaintiffs or

  co-Defendants need more than twenty (20) pages for their motions or responses, they shall file a

  Motion for Leave to File Excess Pages, which the Court will entertain on an expedited basis.

  Failure to comply with any of these procedures may result in the imposition of appropriate

  sanctions, including the striking of the motion(s) or response(s) or dismissal of this action.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 4th day of June 2019.



                                                           _________________________________
                                                           ROY K. ALTMAN
                                                           UNITED STATES DISTRICT JUDGE

  cc:     counsel of record
